                Case 2:20-cv-00111-RAJ Document 89 Filed 03/04/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                                                      The Honorable Richard A. Jones
 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
     STATE OF WASHINGTON; et al.,                         NO. 2:20-cv-00111-RAJ
11
                               Plaintiffs,                PLAINTIFF STATES’ POST-
12                                                        HEARING NOTICE
           v.
13
     UNITED STATES DEPARTMENT OF
14   STATE; et al.,
15                             Defendants.
16

17          The Plaintiff States respectfully submit this notice following the hearing held on February
18   28, 2020, on their Motion for Preliminary Injunction. See Dkt. # 88 (Minute Entry).
19          At the conclusion of the hearing, the Court encouraged the parties to attempt to resolve
20   their disagreement as to the export-control regulation of technical data related to 3D-printed
21   firearms, including software and technology for the production of a firearm or firearm parts
22   (“Firearm Files”). Accordingly, the parties conferred several times during the week of March 1,
23   2020, via telephone and email, as described in the Declaration of Kristin Beneski filed herewith.
24          Although the parties have not been able to reach an agreement and appear to be at an
25   impasse, the Plaintiff States are now confident in light of the parties’ discussions that a narrower
26   injunction than the one initially requested could be feasible, appropriate, and sufficient to prevent


        PLAINTIFF STATES’ POST-HEARING                    1               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
        NOTICE -- NO. 2:20-CV-00111-RAJ                                         800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
              Case 2:20-cv-00111-RAJ Document 89 Filed 03/04/20 Page 2 of 2




 1   irreparable harm and preserve the status quo with respect to Firearm Files. Accordingly, the
 2   Plaintiff States are submitting, for the Court’s consideration, a proposed order exclusively focused
 3   on the Munitions List items at issue in this case.
 4          Going forward, the Plaintiff States remain open to mediation or other methods for
 5   reaching a long-term resolution of this matter, as all parties appear to agree that effective export-
 6   control regulation of Firearm Files is warranted (but disagree as to whether the Final Rules are
 7   consistent with that objective).
 8          DATED this 4th day of March, 2020.
 9                                                     ROBERT W. FERGUSON
10                                                     Attorney General of Washington

11                                                     s/ Kristin Beneski
                                                       KRISTIN BENESKI, WSBA #45478
12                                                     Assistant Attorney General
                                                       JEFFREY RUPERT, WSBA #45037
13                                                     Division Chief
14                                                     BRENDAN SELBY, WSBA #55325
                                                       Assistant Attorney General
15                                                     (206) 474-7744
                                                       kristin.beneski@atg.wa.gov
16                                                     jeffrey.rupert@atg.wa.gov
                                                       brendan.selby@atg.wa.gov
17
                                                       Attorneys for Plaintiff State of Washington
18

19

20

21

22

23

24

25

26


        PLAINTIFF STATES’ POST-HEARING                    2               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
        NOTICE -- NO. 2:20-CV-00111-RAJ                                         800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 474-7744
